COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS


 LINDA S. RESTREPO and CARLOS E.              §
 RESTREPO, d/b/a COLLECTIVELY                                No. 08-13-00153-CV
 RDI GLOBAL SERVICES and R&D                  §
 INTERNATIONAL,                                                Appeal from the
                                              §
                            Appellants,                 County Court At law Number 5
                                              §
 v.                                                        of El Paso County, Texas
                                              §
 ALLIANCE RIGGERS &                                        (TC#2012-DCV-04523)
 CONSTRUCTORS, LTD.,                          §

                            Appellee.         §


                                          ORDER

       Pending before the Court is Appellants’ Emergency Motion For Stay of County Court At

Law No. 5 Order Dated May 14, 2013 (“the Order”), seeking to stay the Order pending appeal.

The motion is DENIED.

       IT IS SO ORDERED THIS 24th day of May, 2013.

                                           PER CURIAM



Before McClure, C.J., Rivera and Rodriguez, JJ.




                                              1